Citation Nr: 0009854	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  94-01 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30, based on convalescence 
following back surgery in September 1990.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from June 1960 to 
January 1964.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  It was 
remanded in December 1995 for additional development, in July 
1996 to permit the RO to undertake the development that had 
been requested in the December 1995 remand but not performed, 
and in September 1998 to permit the RO to review the 
appellant's case with regard to additional evidence submitted 
to the Board but not previously considered by the RO.  

The appellant's appeal originally included the issues of 
entitlement to an evaluation greater that 40 percent for 
residuals of a low back injury and entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities.  However, a September 1999 
rating decision granted a 60 percent evaluation for the 
appellant's low back disability, which is the highest 
schedular evaluation assignable, and also granted a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities.  Therefore, those issues 
are no longer for appellate consideration.  


FINDINGS OF FACT

1.  The appellant is currently service connected for 
residuals of a back injury, including the residuals of a 
laminectomy and fusion at L4-L5.  

2.  The appellant's back surgery in September 1990 involved a 
lumbar laminectomy at L4-L5 with excision of depressed 
anterior facet fracture, decompression, and internal 
foraminotomy.  

3.  The September 1990 low back surgery was related to the 
appellant's service-connected residuals of a low back injury.  

4.  The appellant required a one month convalescence period 
following his September 1990 low back surgery.  


CONCLUSION OF LAW

The criteria for a temporary total evaluation based on a one 
month period of convalescence following low back surgery in 
September 1990 have been met.  38 U.S.C.A. § 5107 (1991); 
38 C.F.R. § 4.30 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that while he sustained an injury to 
his lower back in July 1990 and subsequently underwent low 
back surgery in September 1990, his service-connected 
residuals of a low back injury predisposed his low back to 
further disability, such as resulted in the July 1990 injury.  
He contends, therefore, that the September 1990 back surgery, 
which required convalescence thereafter, should be considered 
as having been related to his service-connected low back 
disability.  

Service medical records show that the appellant was seen in 
August 1960 for a back injury after lifting some heavy 
weight, and the impression was right lumbar back strain.  
Following subsequent episodes of back pain, he was diagnosed 
in January 1963 with a herniated nucleus pulposus at L5-S1 
with right scoliosis.  A March 1963 record noted that a 
herniated nucleus pulposus at L4-L5 on the right had been 
excised.  Later dated service medical records identify the 
herniated disk at L5-S1.  

After a May 1975 VA medical examination diagnosed residuals 
of an injury to the back with laminectomy for excision of a 
herniated nucleus pulposus at L4-L5 and fusion, the RO, in a 
July 1975 rating decision, granted service connection for 
residuals of a back injury, postoperative status laminectomy 
at L4-L5 and fusion.  A 40 percent evaluation was assigned 
from March 27, 1975.  

Review of the claims file reveals that the appellant 
sustained an injury to his lower back when the truck he was 
driving was struck by a slow moving train in May 1984.  He 
subsequently underwent back surgery in January 1985, at which 
time a large free ruptured disc fragment was extracted, as 
were several smaller fragments.  Internal foraminotomies were 
also performed.  Then in July 1990, the appellant slipped and 
fell from the trailer of a truck, landing on his left lower 
back and hip.  On September 4, 1990, he underwent a lumbar 
laminectomy at L4-L5 with excision of a depressed anterior 
facet fracture, decompression, and internal foraminotomy for 
a displaced and depressed fracture of the anterior facet at 
the L4-L5 joint level with accompanying marked root 
compression.  It was noted at the time of surgery that there 
was no evidence of significant degree of disc herniation or 
extrusion.  At the time of discharged on September 9, 1990, 
it was noted that his postoperative convalescence had been 
one of immediate and very significant improvement both from 
the standpoint of his pain and paresthesias, as well as his 
radiculopathy features.  He was subsequently seen one month 
after hospitalization (October 9, 1990), at which time, he 
indicated that he had gotten along reasonably well, and had 
experienced very substantial relief from his left hip and leg 
pain, although he still had some minor aching discomfort in 
the right lower back, which extended to the right posterior 
iliac crest with some slight aching discomfort of rather 
vague distribution in the right leg.  Reexamination on 
October 9, 1990, revealed that the appellant handled himself 
basically quite well, while exhibiting a cautious gait and 
using a cane in walking for more security in ambulation.  He 
demonstrated moderate guarding on mobilization of the lower 
back, particularly in hyperextension; however, motion and 
lateral bending presented no particular problems with the 
exception of some right lower back discomfort on right 
lateral bending.  Straight leg raising bilaterally produced 
some lower back discomfort, but the radicular component pain 
had, for the most part, cleared.  The physician opined that 
the appellant had made very satisfactory progress.  A 
November 1990 medical record indicated that the appellant's 
left hip and leg pain had virtually completely dissipated, 
that he had been able to increase his activities 
considerably, and that he looked well and handled himself 
quite well on examination.  By February 1991, the appellant's 
physician reported that he seemed to be remarkably improved 
and was having very little difficulty with his back.  

In June 1997, the appellant underwent a VA orthopedic 
examination, at which time the examiner thoroughly reviewed 
the claims file.  He stated that it was impossible to tell 
whether the appellant's initial back injury in service 
predisposed him to his second and third low back injuries.  
The examiner went on to say that he could not ascertain as to 
whether the appellant's service-connected injury played a 
role in the last two injuries, but that he did demonstrate 
clear recovery and the latter two injuries were in the areas 
most common for lumbar disc difficulties.  

In an October 1998 medical statement, S. Butler-Sumner, M.D., 
opined that the appellant's injury to the low back in service 
predisposed him to the other severe back injuries he later 
sustained, and that he would not have been disabled by his 
other two back injuries if the service injury had not 
occurred.  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2), or (3) of this section, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 
38 C.F.R. § 3.105(e).  Such total rating will be followed by 
appropriate schedular evaluations.  When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating under this section.  Total 
ratings will be assigned under this section if treatment of a 
service-connected disability resulted in the following:  

(1) Surgery necessitating at least one month of 
convalescence (Effective as to outpatient 
surgery March 1, 1989), 

(2) Surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic 
immobilization of one major joint or more, 
application of a body cast, or the necessity 
for house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited). (Effective 
as to outpatient surgery March 1, 1989), or 

(3) Immobilization by cast, without surgery, of 
one major joint or more. (Effective as to 
outpatient treatment March 10, 1976).  

A reduction in the total rating will not be subject to 38 
C.F.R. §3.105(e).  The total rating will be followed by an 
open rating reflecting the appropriate schedular evaluation; 
where the evidence is inadequate to assign the schedular 
evaluation, a physical examination will be scheduled prior to 
the end of the total rating period.  Extensions of 1, 2 or 3 
months beyond the initial 3 months may be made under 
paragraph (a) (1), (2) or (3) of this section.  In addition, 
approval may be obtained for extensions of 1 or more months 
up to 6 months beyond the initial 6 months period under 
paragraph (a) (2) or (3) of this section, upon approval of 
the Adjudication Officer.  38 C.F.R. § 4.30.  

After careful and longitudinal review of the evidence, the 
Board has determined that there is an approximate balance 
between the positive and negative evidence with regard to the 
claim for temporary total evaluation for convalescence 
following back surgery in September 1990.  While the July 
1990 back injury from the fall from the trailer of a truck 
appears to have caused the back disability that required 
surgery in September 1990, the Board notes that Dr. Butler-
Sumner believes that the first injury, in service, 
predisposed the appellant for the subsequent back injuries, 
in May 1984 and July 1990.  Additionally, the Board notes 
that the characterization of the veteran's service-connected 
low back injury in rating decisions is residuals of a back 
injury including the residuals of a laminectomy and fusion at 
L4-L5, and the September 1990 surgery involved a lumbar 
laminectomy at L4-L5.  Because a veteran is extended the 
benefit of the doubt when the evidence is in equipoise, under 
38 U.S.C.A. § 5107(b), the Board finds that the back surgery 
in September 1990 was related to a service-connected 
disability, and that, therefore, a temporary total evaluation 
is warranted under the provisions of 38 C.F.R. § 4.30, for 
convalescence following that surgery.  Based on the 
postsurgery medical evidence, the Board concludes that the 
appellant was doing quite well by the time of his October 9, 
1990, office visit, and, therefore, finds that he is entitled 
to a one month convalescence period following his September 
1990 low back surgery.  


ORDER

A temporary total evaluation is granted under the provisions 
of 38 C.F.R. § 4.30, for one month of convalescence following 
back surgery in September 1990, subject to the laws and 
regulations pertaining to the award of monetary VA benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

